DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (currently amended) A system according to Claim 17, further comprising: 
the at least one sensing electrode configured to sense the intracardiac electrocardiographic patterns; and 
an external electrocardiographic machine configured to the detect the absence and the another instance of presence of the Brugada system.

Allowable Subject Matter
Claims 1, 3-12, 14-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, and 17, for a system for Brugada syndrome detection comprising a storage configured to store a plurality of algorithms, wherein the Brugada syndrome detection algorithm is selected from the plurality of the algorithms based on an evaluation of the patient’s physiology, a wireless transceiver configured to wirelessly receive the Brugada syndrome detection algorithm and to provide the algorithm to the diagnostic module, and wherein the Brugada syndrom detection algorithm is
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792